Ber Curiam.

As to the amendment in this case, see Laiman v. The New Albany and Salem Railroad Company at this term (1).
The Court below erred in giving double damages. Madison and Indianapolis Railroad Company v. Whiteneck, at this term (2).
A remittitur cannot be allowed in this case of simply the double damages; because in the Circuit Court the defendant may have reduced the judgment 19 per cent, below that rendered by the justice, which would leave the stop. for which judgment should have been given. ¥e do not know what that reduction was, and hence, there is no certain amount which we can fix as the sum to be remitted.
H. W. Chase and J. A. Wilstach, for the appellant.
S. A. Huff, Z. Baird and J. M. Larue, for the appellee.
The judgment is reversed with costs. Cause remanded, &c.

 Ante, 212.


 Ante, 217.